DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-2, 4-14, and 16-20 are pending.
Claims 1-2, 4-7, 9, 11-14, and 16-19 were amended.
Claims 3 and 15 were cancelled.
Claim Objections
Claim 13 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 7/21/2021. Accordingly, the objections to the claims have been withdrawn.

However, as amended:
Claim 4 is objected to because of the following informalities: claim 4 is dependent on canceled claim 3. For the purposes of practicing compact prosecution, the examiner interprets claim 4 to be dependent on claim 2. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: claim 16 is dependent on canceled claim 15. For the purposes of practicing compact prosecution, the examiner interprets claim 16 to be dependent on claim 14. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 17 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 7/21/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:		

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitations “wherein the first and second sling bar arms each include a central hub portion that rotates about a same central axis of the central hub” and “wherein the first and second sling bar arms each comprise an arm portion that defines an elongated axis and a central hub portion”. The limitation “a central hub” is defined twice and it is unclear whether the second mention of the “a central hub portion” refers to an addition central hub portion not specified or if it refers to the previously claimed central hub portion. For the purposes of practicing compact prosecution, the examiner interprets the limitation as the following; --wherein the first and second sling bar arms each comprise an arm portion that defines an elongated axis [and a central hub portion], wherein the central hub portion of the first sling bar arm is offset along the same central axis to a side of the elongated axis of the arm portion of the first sling bar arm--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Robert-Jones et al. (US 20110185495 A1), herein referred to as Robert-Jones, in view of Johnston (US 3972553 A), herein referred to as Johnston.
Regarding claim 1, Robert-Jones discloses a sling bar device comprising a central hub (housing 12); and first and second sling bar arms that extend outwardly from the central hub (parallel arm members 30, note each of the four arm members is denoted under the same reference character where first and second sling bar arms are considered to be oppositely rotating parallel arm members), wherein the first and second sling bar arms are rotatable about the central hub to move a connection location from one angular position to another angular position relative to the central hub (see FIG. 2; plurality of angular positions); wherein the first and second sling bar arms each include a central hub portion that rotates about a same central axis of the central hub as the first and second sling bar arms rotate between angular positions (each of the parallel arm members comprises a skirt portions 42 that rotate concentrically with respect to the central axis of housing 12); wherein the first and second sling bar arms each comprise an arm portion that defines an elongated axis (arm portions are considered to be the length of the arms extending between the housing 12 and attachment mechanisms 32). 

    PNG
    media_image1.png
    605
    674
    media_image1.png
    Greyscale

Figure 1

Robert-Jones, however, does not explicitly disclose wherein the central hub portion of the first sling bar is offset along the same central axis to a side of the elongated axis of the arm portion of the first sling bar arm. Johnston, however, discloses a collapsible lift frame having means to adjust point of lift comprising a plurality of tubular members 13 rotatably coupled to mounting plate 17, and further comprising lock plates 22 (comparable to central hub portions of sling bars) where said lock plates 22 are offset from a central axis of adjacent tubular members (see FIG. 2, tubular members 13 on the right side of the apparatus are overlapped whereas the lock plates 22 are arranged one above the other along an axis normal to the plane of the mounting plate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Robert-Jones to have offset arm portions as taught by Johnston in order to facilitate alignment between that rotatable arms as they rotated around offset portions closer to the axis of rotation.
Regarding claim 2, Robert-Jones (in view of Johnston) teaches the first sling bar arm comprises the arm portion (see Robert-Jones, defined by the portion of the arm members extending between the housing 12 and attachment mechanism 32) and a lift hook portion (see Robert-
Regarding claim 4, Robert-Jones (in view of Johnston) teaches the second sling bar arm comprises the arm portion (see Robert-Jones, defined by the portion of the arm members extending between the housing 12 and attachment mechanism 32) and a lift hook portion (see Robert-Jones, defined by the portion of the attachment mechanism comprising the aperture that the hook connects through) comprising a lift hook providing the another connection location of the second sling bar arm (see Robert-Jones, attachment mechanism 32).
Regarding claim 5, Robert-Jones (in view of Johnston) teaches the central hub portions form at least part of the central hub. See Robert-Jones, examiner notes that each of the parallel arm members 30 possess an identical structure, skirt portions 42 providing structure that makes up the housing portion of the device, see FIG. 1 and 2.
Regarding claim 6, Robert-Jones (in view of Johnston) teaches the central hub portion of the second sling bar arm is off set along the same central axis to a side of the elongated axis of the arm portion of the second sling bar arm such that the elongated axis of the arm portion of the first sling bar arm is axially aligned along the same central axis with the elongated axis of the arm portion of the second sling bar arm in a straight bar configuration. See Robert-Jones, examiner notes that the portion of the parallel arm members 30 connecting to the housing, skirt portions 42, are coaxial, where Johnston is relied upon to teach portions of the arm closest to the central hub are offset thereby facilitating alignment along a common elongated axis of the parallel arm members 30. Furthermore, movement of the spreader arms 14 to extend them collinearly relative to a horizontal plane can be considered a straight bar configuration.
Regarding claim 7, Robert-Jones (in view of Johnston) teaches a third sling bar arm extending outwardly from the central hub, the third sling bar arm being rotatable about the central hub to move another connection location of the third sling bar from one angular position to another angular position relative to the central hub. Examiner notes the invention of Robert-Jones discloses at least two spreader arms 14, each having two parallel arm members 30, and possessing identical structure and therefore meets the limitations of the claim. 
Regarding claim 8, Robert-Jones (in view of Johnston) teaches the third sling bar arm comprises an arm portion and a lift hook portion comprising a lift hook providing another connection of the third sling bar arm. See Robert-Jones, examiner notes the structure of each of the parallel arm members 30 is identical, see FIG. 1 and 2.
Regarding claim 9, Robert-Jones (in view of Johnston) teaches a fourth sling bar arm extending outwardly from the central hub, the fourth sling bar arm being rotatable about the central hub to move another connection location of the fourth sling bar arm from one angular position to another angular position relative to the central hub. Examiner notes the invention of Robert-Jones discloses at least two spreader arms 14, each having two parallel arm members 30, and possessing identical structure and therefore meets the limitations of the claim.
Regarding claim 10, Robert-Jones (in view of Johnston) teaches the fourth sling bar arm comprises an arm portion and a lift hook portion comprising a lift hook providing another connection location of the fourth sling bar arm. See Robert-Jones, examiner notes the structure of each of the parallel arm members 30 is identical, see FIG. 1 and 2.
Regarding claim 11, Robert-Jones (in view of Johnston) teaches the third sling bar arm comprises a central hub portion and the fourth sling bar arm comprises a central hub portion, the central hub portion of the third sling bar arm and the central hub portion of the fourth sling bar arm forming at least part of the central hub. See Robert-Jones, examiner notes that the structures of 
Regarding claim 12, Robert-Jones (in view of Johnston) teaches the central hub portion of the third sling bar arm is offset along the same central axis to a side of an elongated axis of the arm portion of the third sling bar arm and the central hub portion of the fourth sling bar arm is offset along the same central axis to a side of an elongated axis of the arm portion of the fourth sling bar arm such that the elongated axis of the arm portion of the third sling bar arm is axially aligned with the elongated axis of the arm portion of the fourth sling bar arm in a straight bar configuration. See Robert-Jones, examiner notes that the portion of the parallel arm members 30 connecting to the housing, skirt portions 42, are coaxial, where Johnston is relied upon to teach portions of the arm closest to the central hub are offset thereby facilitating alignment along a common elongated axis of the parallel arm members 30. Furthermore, movement of the spreader arms 14 to extend them collinearly relative to a horizontal plane can be considered a straight bar configuration.
Regarding claim 19, Robert-Jones discloses a method of adjusting a sling bar device for lifting a person, the method comprising: rotating a first sling bar arm (parallel arm member 30) of the sling bar device about a central hub (housing 12) to move a connection location (connection location defined by attachment mechanism 32) of the first sling bar arm from one angular position to another angular position relative to the central hub, the sling bar device comprising a plurality of sling bar arms extending outwardly from the central hub (see FIG. 1 and 2); and rotating a second sling bar arm of the sling bar device about the central hub to move another connection location of the second sling bar arm from one angular position to another angular position relative to the central hub (each of the spreader arms 14 comprises two parallel arm members 30 where first and second sling bar arms are considered to be the parallel arm   wherein the first sling bar arm includes a first central hub portion that rotates about a central axis of the central hub as the first sling bar arm is rotating (see figure 1 above, portion of the parallel arm members 30, skirt portion 42, proximal to the housing is defined as the central hub portion); wherein the second sling bar arm includes a second central hub portion that rotates about the same central axis of the central hub as the second sling bar arm is rotating (see figure 1 above, parallel arm members 30 are identical in structure); wherein the first and second sling bar arms each comprise an arm portion that defines an elongated axis (arm portions are considered to be the length of the arms extending between the housing 12 and attachment mechanisms 32). Robert-Jones does not explicitly disclose the first central hub portion being offset along the same central axis to a side of the elongated axis of the arm portion of the first sling bar arm. Johnston, however, discloses a collapsible lift frame having means to adjust point of lift comprising a plurality of tubular members 13 rotatably coupled to mounting plate 17, and further comprising lock plates 22 (comparable to central hub portions of sling bars) where said lock plates 22 are offset from a central axis of adjacent tubular members (see FIG. 2, tubular members 13 on the right side of the apparatus are overlapped whereas the lock plates 22 are arranged one above the other along an axis normal to the plane of the mounting plate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Robert-Jones to have offset arm portions as taught by Johnston in order to facilitate alignment between that rotatable arms as they rotated around offset portions closer to the axis of rotation.
Regarding claim 20, Robert-Jones (in view of Johnston) teaches further comprising stacking the first central hub portion and the second central hub portion thereby forming the central hub 
Allowable Subject Matter
Claim 13 and 14 are allowed. Claims 16-18 would be allowable if rewritten to overcome the objections to claim 16 from which claims 17 and 18 are dependent from.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 13, Lingegard in view of Robert-Jones teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “the central hub portion of the first sling bar arm being offset along the same central axis to a side of the elongated axis of the arm portion of the first sling bar arm”. Johnston is relied upon to teach offset arm portions for the purpose of aligning opposite arms along a common axis but does not remedy the deficiencies of Lingegard without impermissible hindsight reconstruction. Claim 13 is therefore allowable. Claim 14 is also allowable since the claim requires all of the limitations of the base claim. Claims 16-18 would be allowable if claim 16 is rewritten to overcome the claim objections.
Response to Arguments
Applicant's arguments filed 7/21/2021, with respect to the rejections of claims 1-12 and 19-20 under §102 and claims 13-18 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejections under 35 U.S.C. §103 are made in view of Robert-Jones modified by Johnston necessitated by applicant’s amendment and additional search and consideration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/14/2021